Citation Nr: 0218340	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-01 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1960 to 
September 1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1999 rating decision by 
the Seattle Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was 
received in February 2000, a statement of the case was 
issued in August 2000 and a supplemental statement of the 
case was issued in December 2001.  A substantive appeal 
was received in January 2002.  In July 2002, the veteran 
testified at a Travel Board hearing before the undersigned 
member of the Board.


FINDINGS OF FACT

1.  The veteran has current bilateral hearing loss 
disability due to acoustic trauma in  service.

2.  The veteran has current tinnitus due to acoustic 
trauma in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service. 
38 U.S.C.A. § 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303 (2002).

2.  Tinnitus was incurred in service. 38 U.S.C.A. § 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The 
intended effect of the new regulation is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection.  The August 2000 RO letter informs 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in 
both the October 1999 and August 2000 RO letters, the 
veteran was advised of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have 
been met.

Furthermore, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record includes 
service medical records, VA medical records and private 
medical records.  The record also includes the report of 
VA audiological testing and hearing examinations from 
September 1999 and June 2000.  The requirements of 38 
C.F.R. § 3.159(c)(4) have therefore been met.  Moreover, 
no additional pertinent evidence has been identified by 
the veteran as relevant to this issue.  

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified 
him of the information and evidence necessary to 
substantiate the claim.  Consequently, this issue need not 
be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement 
to service connection. Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that 
the veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not 
require in service complaints of or treatment for hearing 
loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Instead, 
as noted by the United States Court of Appeals for 
Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record 
must include evidence of exposure to 
disease or injury in service that would 
adversely affect the auditory system 
and post- service test results meeting 
the criteria of 38 C.F.R. § 
3.385....For example, if the record 
shows (a) acoustic trauma due to 
significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound 
basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from 
a brief of the VA Secretary).

Turning to the record, the Board notes that the 1999 and 
2001 private and VA pure tone threshold loss and speech 
recognition tests reflect hearing loss as defined for VA 
purposes in 38 C.F.R. § 3.385.  The remaining question is 
whether such bilateral hearing loss is related to his 
military service.

At the July 2002 hearing, the veteran testified that he 
took part in a live fire exercise while in service.  He 
testified that as part of this exercise, he spent the 
night on the firing line without any form of ear 
protection.  He experienced an ear problem immediately 
after this incident and sought medical attention for the 
problem, but was told it would just heal in time.  
Although there is no record of this incident in the 
veteran's medical service records, the records do reflect 
that upon leaving service the veteran indicated on his 
exit physical that he was having problems in the ear, nose 
and throat regions.  

At the time of the March 2001 audiological examination, it 
was noted that the test results were suggestive of noise 
induced hearing loss that is likely related to explosive 
noise injury sustained by the veteran in the service.  
There is no contrary medical opinion of record.  Based on 
this opinion and the testimony provided by the veteran, 
the Board finds that his current hearing loss disability 
is a consequence of acoustic trauma while on active duty. 
The benefit of the doubt is resolved in the veteran's 
favor. 38 U.S.C.A. § 1131, 5107; 38 C.F.R. §§ 3.303.

Turning to the tinnitus issue, the March 2001 exam also 
reported that the veteran complained of significant 
tinnitus.  As noted above, the report attributes his 
current hearing loss to inservice noise exposure.  
Moreover, the report notes that the veteran did not 
experience significant post-service noise exposure.  
Therefore, after reviewing the totality of the pertinent 
evidence, and resolving the benefit of the doubt in the 
veteran's favor, service connection for tinnitus is in 
order. 38 U.S.C.A. § 1131, 5107; 38 C.F.R. §§ 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	WAYNE BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) 
A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) 
You are no longer required to file a copy of your Notice 
of Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

